department of the treasury internal_revenue_service washington d c date number release date index number the honorable xxxxxxxx xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxxxx thank you for your letter dated date concerning xxxxxxxxxxxxxx xxxxxxx your constituent xxxxxxxxxx asks whether that organization continues to qualify for tax exemption under sec_501 of the internal_revenue_code to be recognized as exempt from federal tax under sec_501 of the code an organization must among other things operate exclusively to promote social welfare an organization operates exclusively to promote social welfare if it primarily engages in promoting in some way the common good and general welfare of the people of the community promoting social welfare does not include participating in political campaigns either for or against any political_candidate an organization that is exempt under sec_501 may engage in political activity if its primary activity is to promote social welfare if the organization does intervene in a political campaign it may be subject_to the tax imposed by sec_527 an organization whose primary activity is rating candidates for public_office is not exempt under sec_501 in revrul_67_368 this rev_rul considers the rating of candidates even on a nonpartisan basis as participation on behalf of the candidates favorably rated because rating was the organization’s primary activity the organization was not operated exclusively for the promotion of social welfare in contrast an organization primarily engaged in social welfare activities may participate in campaign activities involving the nomination or election of public officials without adversely affecting its exempt status under sec_501 see revrul_81_95 the office of the irs with jurisdiction over xxxxxxxxxxxxxxxxxxxxxxxxx is exempt_organizations examination programs review we have forwarded your information to that office for appropriate action we appreciate xxxxxxxxxxxxx advising us of a possible violation of the internal_revenue_code by a tax-exempt_organization the code includes taxpayer privacy provisions which were enacted by congress to protect the privacy of tax returns and tax_return information of all taxpayers we cannot disclose what action if any the irs has taken or may take using the information you provided i can tell you however we maintain an ongoing examination program to ensure that tax-exempt organizations continue to meet the legal requirements for tax exemption and comply with tax laws when an examination shows an organization is not complying with the tax laws we take appropriate action please tell your constituent that if at a later date she has more information relevant to this matter she can send it directly to eo examination programs review t eo e pr internal_revenue_service commerce street dallas tx i appreciate your bringing this matter to our attention if you have any questions please call steven grodnitzky id of this office at steven t miller director exempt_organizations s by gerald v sack sincerely
